DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 May 2022 has been entered.
The Amendment dated 31 May 2022, as part of the aforementioned request for continued examination, has been entered.  Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action dated 29 December 2021.  Any new and/or pending objections and/or rejections can be found in the Office Action below.  

Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s contention that claims 1-10 and 11-20 comply with the written description requirement (see Sections III and IV of Applicant’s Arguments/Remarks filed 31 May 2022), the Examiner respectfully disagrees.  Applicant contends that the subject matter recited in at least independent claims 1 and 11 of the present application are supported by the specification of the application as originally filed because at least paragraph [0021] states: “In an aspect, the one or more sensors 104 can be calibrated based on a size of objects to be detected.”  The Examiner respectfully disagrees that this is equivalent to the subject matter recited in claims 1 and 11 directed to an active step of determining, based on one or more sensor readings received from a plurality of sensors, whether a size threshold associated with the one or more sensor readings is satisfied, and subsequently using this active determination (of a size threshold being satisfied) to send a signal to a visual indicator to cause the visual indicator to display a visual indication indicating a potential to move across one or more lanes of oncoming traffic.  Having a sensor be calibrated based on a size of objects to be detected is not equivalent to such an active determination by a controller to decide whether a size threshold has been satisfied based on readings from a sensor.  At best, having a sensor be calibrated based on a size of objects to be detected would result in the sensor providing a sensor reading when the sensor detects an object that it has been calibrated to detect (based on its size), and not providing a sensor reading when the sensor does not detect an object that it has been calibrated to detect (based on its size).  Accordingly, the Examiner respectfully maintains that claims 1-20 do not comply with the written description requirement because the originally disclosure of the present application does not provide support for the subject matter recited in at least independent claims 1 and 11.  
Regarding Applicant’s contention that at least independent claims 1 and 11 are nonobvious over the teachings of Jaipaul (US 2012/0179518 A1), Isaji et al. (US 2005/0143889 A1), and Obuchi et al. (US 2011/0316719 A1) (see Section XIV. A. of Applicant’s Arguments/Remarks filed 31 May 2022), the Examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the heading of a vehicle, or the direction of travel, is aligned (i.e., parallel) with the oncoming traffic) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Here, each of independent claims 1 and 11 merely recite, in part, that the one or more lanes of oncoming traffic are relative to a direction of travel.  Having a lane of oncoming traffic be relative to a direction of travel of a vehicle does not necessitate that the lane of oncoming traffic must be aligned with the direction of travel of the vehicle.  Additionally, Applicant contends that at least the prior art to Jaipaul does not teach the limitation “to move, by a vehicle and during a turn departing from the direction of travel, across the monitored one or more lanes of oncoming traffic.”  The Examiner respectfully disagrees and respectfully maintains that Jaipaul anticipates or teaches the aforementioned-contended limitation.  Cumulatively, Jaipaul is directed to notifying a vehicle whether or not it is safe to turn into or cross an intersection (see at least: Jaipaul, Paragraph [0034]) which would have encompassed any maneuver in which a vehicle turns into or crosses an intersection.  The annotated figures below show conventional intersections along with exemplary and conventional turns that are to be performed by a vehicle at such conventional intersections.  These figures exemplify types of turns that can be performed by a vehicle at first street 202 based on a lane of oncoming traffic associated with a second street 204 consistent with the exemplary intersection disclosed by Jaipaul as shown in Figs. 2 and 5 of Jaipaul.

    PNG
    media_image1.png
    383
    407
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    472
    media_image2.png
    Greyscale

As shown in the first annotated figure, when the vehicle intended to perform a right turn onto a specific lane, then it would move across a monitored lane of oncoming traffic.  Similarly, as shown in the second annotated figure, when the vehicle intended to perform a left turn at the intersection, then it would move across a monitored lane of oncoming traffic.  Furthermore, it is noted that Jaipaul is not limited to only monitoring the disclosed second street 204, but instead explicitly discloses in Paragraph [0027] that all streets that intersect at the intersection are to be monitored, which would have included a street of oncoming traffic that is aligned with the direction of travel of the vehicle at the first street 202.  As such, when the vehicle at the first street 202 intended to make a left turn, it would move across the monitored one or more lanes of oncoming traffic that is aligned with the original direction of travel of the vehicle at the first street 202 prior to entering the intersection.  Therefore, the Examiner respectfully maintains that the claim language as currently recited in at least independent claims 1 and 11 is not patentably distinguishable from the teachings of at least Jaipaul, and more particularly, is not patentably distinguishable from the teachings of the combination of Jaipaul in view of Isaji and Obuchi as outlined in the Office Action below.  Additionally, the prior art rejections of dependent claims 2-10 and 12-20 are also respectfully maintained by virtue of their dependency on rejected claims 1 and 11.
Regarding Applicant’s contention that at least dependent claims 8, 9, and 18-20 are nonobvious over the teachings of Jaipaul, Isaji, and Obuchi, as applied to independent claims 1 and 11, and further in view of Sannomiya (JP H09270097) (see Section XVI of Applicant’s Arguments/Remarks filed 31 May 2022), the Examiner respectfully disagrees. In response to Applicant's argument that a person of ordinary skill in the art would not combine Sannomiya with Jaipaul, Isaji, and Obuchi because Sannomiya “appears to indicate that various drawbacks arise when a display device for notifying the right turn driver of the right turn is installed on the road”, the Examiner respectfully maintains that a person of ordinary skill in the art would have had the ordinary knowledge and necessary skill to combine the identified teachings of Sannomiya (as discussed in the Office Action) in the invention of modified Jaipaul.  While Sannomiya teaches a preferred embodiment in which a visual indicator is onboard a vehicle, Sannomiya never makes a clear statement that would discourage or discredit one from using an override signal corresponding to a state of the traffic light at an intersection in a display device installed on a road.  Here, one of ordinary skill in the art would have been motivated to incorporate the teachings of Sannomiya in the visual indicator affixed to a traffic signal on a road because it would have ensured that the information provided by the visual indicator did not contradict that of the traffic signal (e.g., notifying a driver of a vehicle that it is safe to turn because there are no oncoming vehicle that would lead to a potential collision even though the traffic signal is red and the driver is not allowed to proceed into the intersection by law).  Accordingly, the Examiner respectfully maintains the rejection under 35 U.S.C. 103 of claims 8, 9, and 18-20 as set forth in the Office Action below.    

Claim Objections
Claim 4 is objected to because of the following informalities: on line 3, it appears Applicant intended “a distance sensor” to read --the distance sensor-- as antecedent basis for this limitation has been previously established in claim 3.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities: on line 6, it appears Applicant intended “a distance sensor” to read --the distance sensor-- as antecedent basis for this limitation has been previously established in claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 1 recites, in part, the limitation “determining, by the controller, and based on the one or more sensor readings, whether one or more thresholds associated with the one or more sensor readings is satisfied, the one or more thresholds pertaining to a group of defined thresholds, wherein at least one first threshold of the group of defined thresholds comprises a size threshold and wherein at least one second threshold of the group of defined thresholds comprises a distance threshold” (emphasis added) on lines 5-10.   Applicant’s original disclosure fails to provide support and/or written description for the above-identified limitation (particularly the emphasized portions of the limitation), and, therefore, the claim contains subject matter which constitutes new matter.  For example, in each of Paragraphs [0021], [0029], and [0033] of the originally filed Specification, the Specification discloses, in part, that “the one or more first sensors 104 can be calibrated to detect objects approximating a vehicle size (e.g. motorcycle, automobile) or greater, while the one or more second sensors 104 can be calibrated to detect objects approximating the size of a person, or greater.”  The aforementioned discussion in the original disclosure merely provides support for what a sensor itself has been calibrated to detect (i.e., the type of object the sensor itself has been calibrated to detect), however this does not provide support that would reasonably convey to one skilled in the art that the inventor(s), at the time the application was filed, had possession of having a controller actively determine, based on a sensor reading received from a sensor, whether a size threshold associated with the sensor reading has been satisfied, and subsequently using the determination to send a signal to a visual indicator to cause the visual indicator to display an indication indicating a potential to cross as recited in at least claim 1.  As such, the above-identified cited portions of Paragraphs [0021], [0029], and [0033] are not equivalent to having a controller actively determine, based on a sensor reading from a sensor, whether a size threshold, that is part of a group of defined thresholds, has been satisfied, and subsequently using this determination to send a signal to a visual indicator .  Furthermore, the aforementioned description in the original disclosure fails to provide written description that the one or more thresholds being considered in Applicant’s original disclosure includes a size threshold.  For example, in at least Paragraphs [0030] and [0036] of the originally filed Specification, Applicant merely indicates that thresholds such as a distance threshold, a speed threshold, and/or a time threshold have been contemplated by the inventor(s).  Claims 2-10 are rejected as failing to comply with the written description requirement by virtue of their dependency on claim 1.
Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 11 recites, in part, the limitation directed to having a controller configured to “determine, based on the one or more sensor readings, whether one or more thresholds associated with the one or more sensor readings is satisfied, the one or more thresholds pertaining to a group of defined thresholds, wherein at least one first threshold of the group of defined thresholds comprises a size threshold and wherein at least one second threshold of the group of defined thresholds comprises a distance threshold” (emphasis added) on lines 7-13.   Applicant’s original disclosure fails to provide support and/or written description for the above-identified limitation (particularly the emphasized portions of the limitation), and, therefore, the claim contains subject matter which constitutes new matter.  For example, in each of Paragraphs [0021], [0029], and [0033] of the originally filed Specification, the Specification discloses, in part, that “the one or more first sensors 104 can be calibrated to detect objects approximating a vehicle size (e.g. motorcycle, automobile) or greater, while the one or more second sensors 104 can be calibrated to detect objects approximating the size of a person, or greater.”  The aforementioned discussion in the original disclosure merely provides support for what a sensor itself has been calibrated to detect (i.e., the type of object the sensor itself has been calibrated to detect), however this does not provide support that would reasonably convey to one skilled in the art that the inventor(s), at the time the application was filed, had possession of having a controller actively determine, based on a sensor reading received from a sensor, whether a size threshold associated with the sensor reading has been satisfied, and subsequently using the determination to send a signal to a visual indicator to cause the visual indicator to display an indication indicating a potential to cross as recited in at least claim 11.  As such, the above-identified cited portions of Paragraphs [0021], [0029], and [0033] are not equivalent to having a controller actively determine, based on a sensor reading from a sensor, whether a size threshold, that is part of a group of defined thresholds, has been satisfied, and subsequently using this determination to send a signal to a visual indicator .  Furthermore, the aforementioned description in the original disclosure fails to provide written description that the one or more thresholds being considered in Applicant’s original disclosure includes a size threshold.  For example, in at least Paragraphs [0030] and [0036] of the originally filed Specification, Applicant merely indicates that thresholds such as a distance threshold, a speed threshold, and/or a time threshold have been contemplated by the inventor(s).  Claims 12-20 are rejected as failing to comply with the written description requirement by virtue of their dependency on claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul (U.S. Publication No. 2012/0179518 A1) in view of Isaji et al. (U.S. Publication No. 2005/0143889 A1) and Obuchi et al. (U.S. Publication No. 2011/0316719 A1).

Regarding Claim 1:
Jaipaul discloses a method (see at least: Jaipaul, Abstract), comprising: 
receiving, by a controller (processor 412), from a plurality of sensors (at least camera 104 and sensor(s) 402) that monitor one or more lanes of oncoming traffic relative to a direction of travel, one or more sensor readings (at least sensor reading from sensor(s) 402) (see at least: Jaipaul, Paragraphs [0017]-[0018], [0025], [0031]-0033], [0038], and Figs. 2 and 5; wherein Jaipaul discloses that sensor(s) 402 include at least radar devices mounted on the side of the road; additionally, see at least: Jaipaul, Paragraph [0027], disclosing that any and all lane of oncoming traffic at an intersection are to be monitored); 
determining, by the controller, and based on the one or more sensor readings, whether one or more thresholds (e.g., a time threshold) associated with the one or more sensor readings is satisfied (see at least: Jaipaul, Paragraph [0034]); 
sending, based on the one or more thresholds being satisfied, and to a first visual indicator (display counter 408 including counter interface 410) comprising one or more lighting elements (colored light and/or at least implicitly present, if not inherently present, backlight of display counter 408 in order to provide a colored light), a first signal, wherein the first visual indicator is affixed to a traffic signal (see at least: Jaipaul, Paragraphs [0025]-[0026], [0030], [0034]-[0035], [0039], and Fig. 6); and
causing, based on the first signal, the first visual indicator to display a visual indication, wherein the visual indication indicates a potential to move, by a vehicle and during a turn departing from the direction of travel, across the monitored one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0025]-[0026], [0034]-[0035]; wherein the display counter displays a green light when it is safe to turn into the intersection thereby crossing into the intersection.  Also see Response to Arguments section above indicating conventional turns that are to be performed by a vehicle in conventional intersections; wherein Jaipaul, cumulatively, is directed to any passing through maneuver or turning into maneuver at or in an intersection).
While Jaipaul discloses that the one or more sensors (sensor(s) 402) are to at least measure speed/velocity and/or acceleration and include radar devices (see at least: Jaipaul, Paragraph [0038]), Jaipaul, however, does not appear explicit regarding the limitation directed to:
the one or more thresholds pertaining to a group of defined thresholds, wherein at least one first threshold of the group of defined thresholds comprises a size threshold and wherein at least one second threshold of the group of defined thresholds comprises a distance threshold.
Cumulatively, Jaipaul discloses an invention directed to utilizing sensor readings from radar devices to measure at least a speed of an object on the one or more lanes of oncoming traffic in order to estimate a time of arrival of the object at an intersection, and determining based on the sensor readings if at least a time threshold is satisfied.  Based on determining if at least the time threshold is satisfied, one of a red light, a green light, and a yellow light is displayed in order to indicate a potential to cross, by a vehicle and during a turn, one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0032], [0034], [0038]).  Here, in order to calculate a time of arrival from a speed, a person of ordinary skill in the art would have recognized that a measurement of distance would have been required because of the well-known relationship of time being equal to distance divided by speed.
Isaji teaches an invention similar to that of Jaipaul for indicating whether or not a turn onto a lane of oncoming traffic can be safely performed.  Isaji teaches in more detail how the calculation of Jaipaul would have been performed, including that the sensor being used was a radar device (see at least: Isaji, Paragraphs [0047]-[0048], [0061]-[0062]).  Accordingly, Isaji establishes that distance would have been required in the invention of Jaipaul in order to determine a time of arrival as required by Jaipaul.  As such, the one or more sensors of modified Jaipaul, particularly the radar sensor would have been required to provide distance information to determine the time of arrival.  Isaji further teaches using a distance threshold (the claimed wherein at least one second threshold [..] comprises a distance threshold) when evaluating information regarding an object in one or more lanes of oncoming traffic, and that the arrival time, along with evaluating a time threshold, is to be determined after a distance threshold has been satisfied (see at least: Isaji, Paragraph [0047]).  As such, Isaji teaches the one or more thresholds pertaining to a group of defined thresholds, wherein at least one second threshold of the group of defined thresholds comprises a distance threshold (see at least: Isaji, Paragraphs [0047]-[0048]).  Furthermore, it is noted that Isaji teaches determining, based on the one or more sensor readings, the existence of the object (oncoming vehicle) in addition to obtaining information such as distance and speed associated with the object (see at least: Isaji, Paragraphs [0018], [0023], [0047]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Isaji in the invention of Jaipaul such that the one or more thresholds pertained to a group of defined thresholds, including a distance threshold, that were evaluated when determining whether one or more thresholds were satisfied in order to cause a visual indication to be displayed regarding a safety of a potential to enter or turn into an intersection.  The claim would have been obvious because a particular known technique of using a distance threshold, as part of a group of defined thresholds, and determining whether at least the distance threshold was satisfied was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of identifying a safety of entering or turning into an intersection.  Here, one would have been motivated to check whether the distance to the oncoming vehicle satisfies the distance threshold in order to determine whether or not a turn can be safely performed or whether to check for a potential for a collision when the distance to the oncoming vehicle is within the distance threshold as taught by Isaji (see at least: Isaji, Fig. 2 and Paragraph [0047]).  By doing so, processing power would have been reduced because when the oncoming vehicle is not within the distance threshold, the step of checking for a possibility of a collision based on a time of arrival of the oncoming vehicle can be omitted and the driver of the vehicle can be properly informed of a turn being performed safely.
Regarding the limitation wherein at least one first threshold of the group of defined thresholds comprises a size threshold, as noted above, Isaji established that one or more sensor readings received from at least one sensor that monitors one or more lanes of oncoming traffic are used to identify an existence of an oncoming vehicle (see at least: Isaji, Paragraphs [0018], [0023], [0047]).  Obuchi, similar to both Jaipaul and Isaji, teaches an invention for indicating whether or not crossing onto a lane of oncoming traffic can be safely performed based on evaluating one or more sensors readings from a plurality of sensors configured to monitor one or more lanes of oncoming traffic (see at least: Obuchi, Abstract, and Paragraphs [0041], [0043]-[0049]).  Obuchi teaches the plurality of sensors including a radar similar to both Jaipaul and Isaji (see at least: Obuchi, Paragraphs [0043], [0047]), and that one or more sensor readings from the radar are used to identify an oncoming vehicle by detecting the existence of the vehicle by at least size (see at least: Obuchi, Paragraphs [0043], [0047]). As such, Obuchi teaches determining whether a size threshold associated with the one or more sensor readings is satisfied because in order to detect the existence of the vehicle by size, then at least some size threshold must have been satisfied to detect the existence of the vehicle.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Obuchi in the invention of modified Jaipaul in order to detect the existence of the oncoming vehicle by determining whether a size threshold has been satisfied prior to subsequent determinations regarding the distance threshold and time of arrival as established for modified Jaipaul (Jaipaul in view of Isaji).  The claim would have been obvious because a particular known technique of detecting, based on a sensor reading, the existence of a vehicle by using a size threshold was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of first properly detecting the existence of a vehicle prior to further analysis of determining whether or not the vehicle would interfere with movement of a different vehicle at an intersection.

Regarding Claim 3:
Modified Jaipaul teaches the method of claim 1, wherein the plurality of sensors comprises a distance sensor (see at least: Jaipaul, Paragraphs [0032], [0038]; Isaji, Paragraphs [0047]-[0048], [0061]; wherein because the radar device is used to provide distance information to determine the time of arrival in the invention of modified Jaipaul, then the radar device functioned as a distance sensor, wherein it is further noted that a radar sensor is a well-known type of distance sensor). 

Regarding Claim 4:
Modified Jaipaul teaches the method of claim 3, further comprises:
determining a distance to an oncoming vehicle from a distance sensor of the plurality of sensors (see at least: Isaji, Paragraphs [0023], [0047], [0061]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the distance to the oncoming vehicle from the distance sensor of the plurality of sensors satisfies the distance threshold (see at least: Isaji, Paragraph [0047], Fig. 2, step S60). 

Regarding Claim 5:
Modified Jaipaul teaches the method of claim 1, wherein the plurality of sensors comprises a speed sensor (see at least: Jaipaul, Paragraphs [0032], [0038]; Isaji, Paragraphs [0047], [0061]; wherein because the radar device(s) is used to obtain speed information, then it functions as a speed sensor). 

Regarding Claim 6:
Modified Jaipaul teaches the method of claim 5, wherein the one or more thresholds comprises a time threshold (see at least: Jaipaul, Paragraph [0034]; also see at least: Isaji, Paragraphs [0047]-[0048]), and the method further comprises: 
determining a speed of an oncoming vehicle (see at least: Jaipaul, Paragraphs [0032], [0038]); 
determining, based on the speed of the oncoming vehicle and a distance to the oncoming vehicle from a distance sensor of the plurality of sensors, a time value (see at least: Jaipaul, Paragraph [0032]; Isaji, Paragraph [0047]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the time value satisfies the time threshold (see at least: Jaipaul, Paragraph [0034]). 

Regarding Claim 11:
Jaipaul discloses an apparatus (system 100 including at least sensor(s) 402 and display counter 408- see at least: Jaipaul, Abstract and Paragraphs [0031], [0038]), comprising: 
a plurality of sensors (at least camera 104 and sensor(s) 402) configured to monitor one or more lanes of oncoming traffic relative to a direction of travel  (see at least: Jaipaul, Paragraphs [0017]-[0018], [0025], [0031]-0033], [0038], and Figs. 2 and 5; wherein Jaipaul discloses that sensor(s) 402 include at least radar devices mounted on the side of the road; additionally, see at least: Jaipaul, Paragraph [0027], disclosing that any and all lane of oncoming traffic at an intersection are to be monitored); 
one or more visual indicators (at least display counter 408 including counter interface 410) each comprising one or more lighting elements (colored light and/or at least implicitly present, if not inherently present, backlight of display counter 408 in order to provide a colored light) (see at least: see at least: Jaipaul, Paragraphs [0025]-[0026], [0031], [0034]-[0035]); 
a controller (processor 412 - see at least: Jaipaul, Paragraphs [0031]-0033]) configured to at least: 
receive, from the plurality of sensors, one or more sensor readings (at least sensor reading from sensor(s) 402 - see at least: Jaipaul, Paragraphs [0018], [0031]-[0033], [0038]); 
determine, based on the one or more sensor readings, whether one or more thresholds (e.g., a time threshold) associated with the one or more sensor readings is satisfied (see at least: Jaipaul, Paragraph [0034]); 
send, based on the one or more thresholds being satisfied, and to a first visual indicator of the one or more visual indicators, a first signal, wherein the first visual indicator is affixed to a traffic signal (see at least: Jaipaul, [0025]-[0026], [0030], [0034]-[0035], [0039], and Fig. 6); and
cause, based on the first signal, the first visual indicator to display a visual indication, wherein the visual indication indicates a potential to move, by a vehicle and during a turn departing from the direction of travel, across the one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0025]-[0026], [0034]-[0035]; wherein the display counter displays a green light when it is safe to turn into the intersection thereby crossing into the intersection.  Also see Response to Arguments section above indicating conventional turns that are to be performed by a vehicle in conventional intersections; wherein Jaipaul, cumulatively, is directed to any passing through maneuver or turning into maneuver at or in an intersection).
While Jaipaul discloses that the one or more sensors (sensor(s) 402) are to at least measure speed/velocity and/or acceleration and include radar devices (see at least: Jaipaul, Paragraph [0038]), Jaipaul, however, does not appear explicit regarding the limitation directed to:
the one or more thresholds pertaining to a group of defined thresholds, wherein at least one first threshold of the group of defined thresholds comprises a size threshold and wherein at least one second threshold of the group of defined thresholds comprises a distance threshold.
Cumulatively, Jaipaul discloses an invention directed to utilizing sensor readings from radar devices to measure at least a speed of an object on the one or more lanes of oncoming traffic in order to estimate a time of arrival of the object at an intersection, and determining based on the sensor readings if at least a time threshold is satisfied.  Based on determining if at least the time threshold is satisfied, one of a red light, a green light, and a yellow light is displayed in order to indicate a potential to cross, by a vehicle and during a turn, one or more lanes of oncoming traffic (see at least: Jaipaul, Paragraphs [0032], [0034], [0038]).  Here, in order to calculate a time of arrival from a speed, a person of ordinary skill in the art would have recognized that a measurement of distance would have been required because of the well-known relationship of time being equal to distance divided by speed.
Isaji teaches an invention similar to that of Jaipaul for indicating whether or not a turn onto a lane of oncoming traffic can be safely performed.  Isaji teaches in more detail how the calculation of Jaipaul would have been performed, including that the sensor being used was a radar device (see at least: Isaji, Paragraphs [0047]-[0048], [0061]-[0062]).  Accordingly, Isaji establishes that distance would have been required in the invention of Jaipaul in order to determine a time of arrival as required by Jaipaul.  As such, the one or more sensors of modified Jaipaul, particularly the radar sensor would have been required to provide distance information to determine the time of arrival.  Isaji further teaches using a distance threshold (the claimed wherein at least one second threshold [..] comprises a distance threshold) when evaluating information regarding an object in one or more lanes of oncoming traffic, and that the arrival time, along with evaluating a time threshold, is to be determined after a distance threshold has been satisfied (see at least: Isaji, Paragraph [0047]).  As such, Isaji teaches the one or more thresholds pertaining to a group of defined thresholds, wherein at least one second threshold of the group of defined thresholds comprises a distance threshold (see at least: Isaji, Paragraphs [0047]-[0048]).  Furthermore, it is noted that Isaji teaches determining, based on the one or more sensor readings, the existence of the object (oncoming vehicle) in addition to obtaining information such as distance and speed associated with the object (see at least: Isaji, Paragraphs [0018], [0023], [0047]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Isaji in the invention of Jaipaul such that the one or more thresholds pertained to a group of defined thresholds, including a distance threshold, that were evaluated when determining whether one or more thresholds were satisfied in order to cause a visual indication to be displayed regarding a safety of a potential to enter or turn into an intersection.  The claim would have been obvious because a particular known technique of using a distance threshold, as part of a group of defined thresholds, and determining whether at least the distance threshold was satisfied was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of identifying a safety of entering or turning into an intersection.  Here, one would have been motivated to check whether the distance to the oncoming vehicle satisfies the distance threshold in order to determine whether or not a turn can be safely performed or whether to check for a potential for a collision when the distance to the oncoming vehicle is within the distance threshold as taught by Isaji (see at least: Isaji, Fig. 2 and Paragraph [0047]).  By doing so, processing power would have been reduced because when the oncoming vehicle is not within the distance threshold, the step of checking for a possibility of a collision based on a time of arrival of the oncoming vehicle can be omitted and the driver of the vehicle can be properly informed of a turn being performed safely.
Regarding the limitation wherein at least one first threshold of the group of defined thresholds comprises a size threshold, as noted above, Isaji established that one or more sensor readings received from at least one sensor that monitors one or more lanes of oncoming traffic are used to identify an existence of an oncoming vehicle (see at least: Isaji, Paragraphs [0018], [0023], [0047]).  Obuchi, similar to both Jaipaul and Isaji, teaches an invention for indicating whether or not crossing onto a lane of oncoming traffic can be safely performed based on evaluating one or more sensors readings from a plurality of sensors configured to monitor one or more lanes of oncoming traffic (see at least: Obuchi, Abstract, and Paragraphs [0041], [0043]-[0049]).  Obuchi teaches the plurality of sensors including a radar similar to both Jaipaul and Isaji (see at least: Obuchi, Paragraphs [0043], [0047]), and that one or more sensor readings from the radar are used to identify an oncoming vehicle by detecting the existence of the vehicle by at least size (see at least: Obuchi, Paragraphs [0043], [0047]). As such, Obuchi teaches determining whether a size threshold associated with the one or more sensor readings is satisfied because in order to detect the existence of the vehicle by size, then at least some size threshold must have been satisfied to detect the existence of the vehicle.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated the teaching of Obuchi in the invention of modified Jaipaul in order to detect the existence of the oncoming vehicle by determining whether a size threshold has been satisfied prior to subsequent determinations regarding the distance threshold and time of arrival as established for modified Jaipaul (Jaipaul in view of Isaji).  The claim would have been obvious because a particular known technique of detecting, based on a sensor reading, the existence of a vehicle by using a size threshold was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of first properly detecting the existence of a vehicle prior to further analysis of determining whether or not the vehicle would interfere with movement of a different vehicle at an intersection.
If it is found that Jaipaul is not deemed to explicitly possess or inherently contain a single controller that is configured to determine whether one or more thresholds is satisfied as well as send the first signal to a first visual indicator, then relying on a single controller to perform the functions disclosed by at least Jaipaul would have been obvious.  It would have been obvious to make integral the processor 404 associated with at least the sensor 402 and processor 412 associated with the display of Jaipaul because the prior art of Isaji establishes performance of all such functions by a single controller (see at least: Isaji, Paragraph [0018]), and therefore the use of one controller rather than two separate controllers would have been merely a matter of obvious design choice, and would have resulted in the same predictable result and requirements of the invention of modified Jaipaul.  Alternatively, combining the functions of processor 404 and processor 412 of Jaipaul would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options include having the sensor process the sensor signals and provide the results to the controller as disclosed by Jaipaul, or having the controller receive the sensor data and process said data to obtain the required information.  If pursuing the known options leads to the anticipated success in that the same information was obtained, it is likely the product not of innovation but of ordinary skill and common sense.

Regarding Claim 13:
Modified Jaipaul teaches the apparatus of claim 11, wherein the plurality of sensors comprises a distance sensor (see at least: Jaipaul, Paragraphs [0032], [0038]; Isaji, Paragraphs [0047]-[0048], [0061]; wherein because the radar device is used to provide distance information to determine the time of arrival in the invention of modified Jaipaul, then the radar device functioned as a distance sensor, wherein it is further noted that a radar sensor is a well-known type of distance sensor).

Regarding Claim 14:
Modified Jaipaul teaches the apparatus of claim 13, wherein the controller is further configured to:
determine a distance to an oncoming vehicle (see at least: Isaji, Paragraphs [0023], [0047], [0061]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the distance to the oncoming vehicle from a distance sensor of the plurality of sensors satisfies the distance threshold (see at least: Isaji, Paragraph [0047], Fig. 2, step S60).

Regarding Claim 15:
Modified Jaipaul teaches the apparatus of claim 11, wherein the plurality of sensors comprises a speed sensor (see at least: Jaipaul, Paragraphs [0032], [0038]; Isaji, Paragraphs [0047], [0061]; wherein because the radar device(s) is used to obtain speed information, then it functions as a speed sensor). 

Regarding Claim 16:
Modified Jaipaul teaches the apparatus of claim 15, wherein the one or more thresholds comprises a time threshold (see at least: Jaipaul, Paragraph [0034]; also see at least: Isaji, Paragraphs [0047]-[0048]), and the controller (see at least: Isaji, Paragraph [0018]; wherein Isaji teaches the following operations being performed by a single controller which is part of the invention of modified Jaipaul, and accordingly the controller of modified Jaipaul would have performed both the determining and the sending of the first signal) is further configured to: 
determine a speed of an oncoming vehicle (see at least: Jaipaul, Paragraphs [0032], [0038]); 
determine, based on the speed of the oncoming vehicle and a distance to the oncoming vehicle from a distance sensor of the plurality of sensors, a time value (see at least: Jaipaul, Paragraph [0032]; Isaji, Paragraph [0047]); and 
wherein determining whether the one or more thresholds associated with the one or more sensor readings is satisfied comprises determining whether the time value satisfies the time threshold (see at least: Jaipaul, Paragraph [0034]). 

Claims 2, 7, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Isaji and Obuchi (hereinafter referred to as ‘modified Jaipaul’) as applied to claims 1 and 11, respectively, above, and further in view of Robinson (U.S. Patent No. 8,825,350 B1).

Regarding Claim 2:
Cumulatively, modified Jaipaul teaches providing a second signal to a visual indicator in response to the one or more thresholds not being satisfied, wherein the visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle (see at least: Jaipaul, Paragraph [0034]; wherein the second visual indicator is the display counter presenting a red light indicating it is not safe to turn into or cross).  Modified Jaipaul, however, does not appear explicit with regards to having separate or distinct visual indicators and therefore does not appear explicit with regards to providing a second signal to a second visual indicator comprising one or more lighting elements in response to the one or more thresholds not being satisfied, wherein the second visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle.
Similar to Jaipaul, Robinson teaches an invention directed to providing information at an intersection regarding whether or not it is safe to turn into a traffic lane.  Robinson establishes a typical light configuration for the intersection which includes three separate visual indicators for indicating whether or not it is safe to turn, each visual indicator comprising at least one lighting element (see at least: Robinson, Col. 10, lines 60-65, and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Robinson in the invention of modified Jaipaul such that the display counter was replaced with a typical turn signal traffic light comprising a standardized red light, green light, and yellow light for indicating whether or not a turn can safely be performed by a vehicle.  The claim would have been obvious because a particular known technique of utilizing separate visual indicators to indicate whether or not a vehicle can safely turn onto a lane of oncoming traffic was recognized as part of the ordinary capabilities of one skilled in the art, and applying the technique would have yielded predictable results.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options include either having an individual display that changes colors to convey whether or not a turn can be safely performed as disclosed by Jaipaul, or using separate visual indicators to convey the same information as taught by Robinson and as is conventional in the art.  If pursuing the known options leads to the anticipated success of conveying information to a vehicle or a driver of a vehicle, it is likely the product not of innovation but of ordinary skill and common sense.  Here, as modified, the invention of Jaipaul in view of Robinson would have displayed a green turn light when it was determined that a turn can be safely performed and would have displayed a red turn light when it was determined that the turn cannot be safely performed.  

Regarding Claim 7:
Modified Jaipaul teaches the method of claim 2, further comprising providing a third signal to a third visual indicator comprising one or more elements in response to one or more third thresholds being satisfied (see at least: Jaipaul, Paragraph [0034], wherein the third visual indicator displays a yellow light in response to one or more third thresholds being satisfied, the one or more third thresholds being that the time of arrival is within two seconds of the average time; and Robinson, Fig. 3; wherein modified Jaipaul would have provided a third signal to activate a yellow turn light).

Regarding Claim 12:
Cumulatively, modified Jaipaul teaches providing a second signal to a visual indicator in response to the one or more thresholds not being satisfied, wherein the visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle (see at least: Jaipaul, Paragraph [0034]; wherein the second visual indicator is the display counter presenting a red light indicating it is not safe to turn into or cross).  Modified Jaipaul, however, does not appear explicit with regards to having separate or distinct visual indicators and therefore does not appear explicit with regards to wherein the controller is further configured to provide a second signal to a second visual indicator of the one or more visual indicators in response to the one or more thresholds not being satisfied, wherein the second visual indicator cautions against crossing, during the turn, the one or more lanes of oncoming traffic by the vehicle.
Similar to Jaipaul, Robinson teaches an invention directed to providing information at an intersection regarding whether or not it is safe to turn into a traffic lane.  Robinson establishes a typical light configuration for the intersection which includes three separate visual indicators for indicating whether or not it is safe to turn, each visual indicator comprising at least one lighting element (see at least: Robinson, Col. 10, lines 60-65, and Fig. 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teaching of Robinson in the invention of modified Jaipaul such that the display counter was replaced with a typical turn signal traffic light comprising a standardized red light, green light, and yellow light for indicating whether or not a turn can safely be performed by a vehicle.  The claim would have been obvious because a particular known technique of utilizing separate visual indicators to indicate whether or not a vehicle can safely turn onto a lane of oncoming traffic was recognized as part of the ordinary capabilities of one skilled in the art, and applying the technique would have yielded predictable results.  Alternatively, the claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Here, the known options include either having an individual display that changes colors to convey whether or not a turn can be safely performed as disclosed by Jaipaul, or using separate visual indicators to convey the same information as taught by Robinson and as is conventional in the art.  If pursuing the known options leads to the anticipated success of conveying information to a vehicle or a driver of a vehicle, it is likely the product not of innovation but of ordinary skill and common sense.  Here, as modified, the invention of Jaipaul in view of Robinson would have displayed a green turn light when it was determined that a turn can be safely performed and would have displayed a red turn light when it was determined that the turn cannot be safely performed.

Regarding Claim 17:
Modified Jaipaul teaches the apparatus of claim 12, wherein the controller is further configured to provide a third signal to a third visual indicator in response to one or more third thresholds being satisfied (see at least: Jaipaul, Paragraph [0034], wherein the third visual indicator displays a yellow light in response to one or more second thresholds being satisfied, the one or more second thresholds being that the time of arrival is within two seconds of the average time; and Robinson, Fig. 3, wherein modified Jaipaul would have provided a third signal to activate a yellow turn light).

Claims 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Isaji and Obuchi (hereinafter referred to as ‘modified Jaipaul’) as applied to claims 1 and 11, respectively, above, and further in view of Sannomiya (Japanese Patent Publication JP H09270097 A, with English translation provided).

Regarding Claim 8:
While modified Jaipaul teaches the method of claim 1, wherein the invention of modified Jaipaul is mounted adjacent to a traffic light at an intersection (see at least: Jaipaul, Paragraphs [0026], [0035]), modified Jaipaul does not appear explicit regarding receiving an override signal corresponding to a state of the traffic signal; and determining whether to provide the first signal to the first visual indicator based on the override signal and independent of the one or more thresholds. 
Sannomiya teaches an invention similar to modified Jaipaul for providing notification of a turn safety at an intersection when turning onto one or more lanes of oncoming traffic (see at least: Sannomiya, Paragraphs [0006]-[0007]).  Sannomiya teaches accounting for a signal corresponding to a state of a traffic signal in order to determine whether to provide a notification about turn safety and independent of the one or more thresholds (see at least: Sannomiya, Paragraph [0019]).  Here, Sannomiya teaches that when the traffic signal indicates a red light, the invention does not proceed to check whether an oncoming vehicle is present that would provide a possibility of collision during a turn at an intersection.  Accordingly, the state of the traffic signal corresponds to the override signal, and when the override signal corresponds to a red light, the first signal indicating a potential of a safe turn is not provided independent of the one or more thresholds associated with the oncoming vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sannomiya in the invention of modified Jaipaul.  The claim would have been obvious because a particular known technique of utilizing a state of a traffic signal was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  In doing so, when the intersection information, which includes the current state of a traffic signal, is received, when the current state of the traffic signal indicates a red light ahead of the vehicle, the first signal would not have been provided indicating a potential of a safe turn because, by law, the vehicle should not proceed within the intersection as it does not have the right of way.  Furthermore, one would have been motivated to do so because it would have eliminated or reduced unnecessary processing of data in situations when the vehicle cannot legally enter an intersection regardless of whether or not oncoming vehicles are present within the one or more lanes of oncoming traffic (see at least: Sannomiya, Paragraph [0028]).

Regarding Claim 9:
Modified Jaipaul teaches the method of claim 8, wherein the override signal corresponds to one or more of an advance green signal or a stop light signal (see at least: Sannomiya, Paragraph [0019]). 

Regarding Claim 18:
While modified Jaipaul teaches the apparatus of claim 11, wherein the invention of modified Jaipaul is mounted adjacent to a traffic light at an intersection (see at least: Jaipaul, Paragraphs [0026], [0035]), modified Jaipaul does not appear explicit regarding wherein the controller is further configured to: receive an override signal corresponding to a state of the traffic signal; and determine whether to provide the first signal based on the override signal and independent of the one or more thresholds. 
Sannomiya teaches an invention similar to modified Jaipaul for providing notification of a turn safety at an intersection when turning onto one or more lanes of oncoming traffic (see at least: Sannomiya, Paragraphs [0006]-[0007]).  Sannomiya teaches accounting for a signal corresponding to a state of a traffic signal in order to determine whether to provide a notification about turn safety and independent of the one or more thresholds (see at least: Sannomiya, Paragraph [0019]).  Here, Sannomiya teaches that when the traffic signal indicates a red light, the invention does not proceed to check whether an oncoming vehicle is present that would provide a possibility of collision during a turn at an intersection.  Accordingly, the state of the traffic signal corresponds to the override signal, and when the override signal corresponds to a red light, the first signal indicating a potential of a safe turn is not provided independent of the one or more thresholds associated with the oncoming vehicle.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sannomiya in the invention of modified Jaipaul.  The claim would have been obvious because a particular known technique of utilizing a state of a traffic signal was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results.  In doing so, when the intersection information, which includes the current state of a traffic signal, is received, when the current state of the traffic signal indicates a red light ahead of the vehicle, the first signal would not have been provided indicating a potential of a safe turn because, by law, the vehicle should not proceed within the intersection as it does not have the right of way.  Furthermore, one would have been motivated to do so because it would have eliminated or reduced unnecessary processing of data in situations when the vehicle cannot legally enter an intersection regardless of whether or not oncoming vehicles are present within the one or more lanes of oncoming traffic (see at least: Sannomiya, Paragraph [0028]).

Regarding Claim 19:
Modified Jaipaul teaches the apparatus of claim 18, wherein the override signal corresponds to one or more of an advanced green signal or a stop light signal (see at least: Sannomiya, Paragraph [0019]). 

Regarding Claim 20:
Modified Jaipaul teaches the apparatus of claim 18, wherein the override signal is received from one or more of: the traffic signal, or a source of traffic signaling communicatively coupled to the traffic signal (see at least: Sannomiya, Paragraph [0019]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jaipaul in view of Isaji and Obuchi (hereinafter referred to as ‘modified Jaipaul’) as applied to claim 1 above, and further in view of Matsuoka et al. (U.S. Publication No. 2017/0072853 A1, now U.S. Patent No. 9,889,797 B2).

Regarding Claim 10:
Modified Jaipaul teaches the method of claim 1, further comprising: providing the first signal to the first visual indicator in response to at least one of the one or more thresholds being satisfied and the one or more third thresholds being satisfied (see at least: discussion of claim 1 above wherein modified Jaipaul teaches providing the first signal to the first visual indicator in response to the one or more thresholds being satisfied; wherein the aforementioned limitation is met because claim language, as currently presented, recites the language “at least one of”), but does not appear explicit regarding the method further comprising: 
receiving, from one or more second sensors configured to monitor a pedestrian crossing parallel to the one or more lanes of oncoming traffic, one or more second sensor readings; 
determining whether one or more third thresholds associated with the one or more second sensor readings is satisfied; and 
providing the first signal to the first visual indicator in response to at least one of the one or more thresholds being satisfied and the one or more third thresholds being satisfied (particularly providing the first signal in response to the one or more third thresholds being satisfied).
Cumulatively, modified Jaipaul teaches providing an indication to a vehicle regarding whether or not the vehicle can safely enter or turn at an intersection, but does not appear explicit in accounting for presence of pedestrians at the intersection.   Matsuoka, similar to modified Jaipaul, teaches an invention to inform a driver of a vehicle whether or not it is safe to enter or turn at an intersection (see at least: Matsuoka, Abstract).  Matsuoka teaches accounting for the presence of pedestrian at the intersection when providing an indication of whether or not it is at least safe for a vehicle to turn at an intersection.  Here, Matsuoka teaches:
receiving, from one or more second sensors (human detection sensor 16a) configured to monitor a pedestrian crossing parallel to the one or more lanes of oncoming traffic, one or more second sensor readings (see at least: Matsuoka, Paragraphs [0042], [0046], and Fig. 2); 
determining whether one or more third thresholds associated with the one or more second sensor readings is satisfied (see at least: Matsuoka, Paragraph [0085]; wherein the one or more second thresholds corresponds to whether or not a pedestrian exists); and 
providing the first signal to the first visual indicator in response to at least one of the one or more thresholds being satisfied and the one or more third thresholds being satisfied (see at least: Matsuoka, Paragraphs [0008], [0085], [0088]; wherein when no oncoming traffic or chance of collision with an oncoming vehicle and no pedestrian is detected, the first signal is provided to the first visual indicator indicating that a turn can be safely performed). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Matsuoka in the invention of modified Jaipaul in order to account for pedestrians at the intersection in addition to oncoming vehicles when determining whether or not a vehicle can safely enter or turn at the intersection.  The claim would have been obvious because a particular known technique as taught by Matsuoka was recognized as part of the ordinary capabilities of one skilled in the art, and applying the known technique would have yielded predictable results of accounting for pedestrians when indicating to a vehicle that it was safe to turn.  Here, the indication that it was safe to turn (i.e., the green light) of modified Jaipaul would have been provided when neither oncoming vehicles nor pedestrians would have affected the vehicle’s ability to safely turn.  Furthermore, one would have been motivated to incorporate the teachings of Matsuoka such that pedestrians were also accounted for because it would have improved safety of a turn at the intersection by a vehicle (see at least: Matsuoka, Paragraphs [0008]-[0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ho et al. (US 2018/0089997 A1) teaches an invention having a visual indicator (display panel) installed at an intersection for providing event information or traffic condition information to a passerby (e.g., a vehicle) at the intersection.  Ho establishes that such a visual indicator provides better assistance for drivers, rather than relying solely on conventional advanced driver assistance systems for relaying similar information to a driver of a vehicle.  As such, Ho teaches using the visual indicator as an alternative to an in-vehicle notification or as an addition to an in-vehicle notification.  The previously applied prior art (as applied in the Office Actions dated 05/08/2019 and 01/23/2020) of at least Isaji (US 2005/0143889 A1) and Matsuoka (US 2017/0072853 A1) teach such driver assistance systems and in-vehicle notifications, with each of Isaji and Matsuoka teaching that a lane of oncoming traffic is parallel to a direction of travel of a vehicle of interest that provides the in-vehicle notification.  Accordingly, Ho would render obvious displaying information of the in-vehicle notifications of Isaji and/or Matsuoka using a visual indicator installed at an intersection.
Wolterman (US 2006/0181433 A1) teaches an invention similar to that claimed in the present application in which a visual indicator is located proximate to one or more lanes of oncoming traffic in order to notify a vehicle waiting to turn at an intersection regarding whether or not the turn can be safely made depending on information regarding oncoming vehicles or pedestrians (see at least: Wolterman, Paragraphs [0035]-[0037], [0058], [0064], [0069], [0086]; and Fig. 2).
Raamot (US 2016/0027300 A1) teaches using one or more sensors, including a light-based sensor and a sound-based sensor, to obtain information about traffic at or near an intersection (see at least: Raamot, Paragraph [0056]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925. The examiner can normally be reached M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nadeem Odeh/Primary Examiner, Art Unit 3669